Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claims 1-30 are presented for examination.

Paper Submitted
It is hereby acknowledged that the following papers have been received and placed of record in the file:
Information Disclosure Statements as received on 7/29/21 is considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 5-7, 9-12, 15-17, 19-22, 25-27, 29, and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11113671,  (hereinafter Adams). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following rationales.  
Adams discloses, display a user interface for responding to a first message; receive a second message after the first message, wherein the first message and the second message .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1, 2, 5-7, 9-12, 15-17, 19-22, 25-27, 29 and 30 are rejected under 35 U.S.C. 102(e) as being anticipated by over Suzuki, US Patent Number 6,826,596, hereinafter Suzuki.
Referring to claim 1,  Suzuki discloses a system (figure 1B) comprising: a processor (client 14); and a memory coupled to the processor, the memory including instructions (client 14) which, when executed, cause the processor to: 
display a user interface for responding to a first message (Col 13 lines 10-12, Col 4 lines 35-45, webpage as figure 4 is transmitted from the server to display on the client, and where the webpage includes the message and an reply count indicator associated with the message); 
receive a second message after the first message, wherein the first message and the second message are in a same message thread (Col 4 lines 27-34, and Col 6 line 58- Col 7 line 10, reply count is updated in database when a new message/reply is received); and 
based on the first message and the second message being in the same message thread, update the user interface with information to indicate receipt of the second message in the same message thread (Col 4 lines 27-34, and Col 6 line 58- Col 7 line 10, webpage comprising message and reply count is updated with a new retrieval).
Referring to claim 2, Suzuki discloses the system of claim 1, wherein the user interface includes the first message (figure 4, user interfaces includes messages in the thread).
Referring to claim 5, Suzuki discloses the system of claim 1, wherein the information includes a total number of messages relating to the first message (figure 4, line 56).
Referring to claim 6, Suzuki discloses the system of claim 1, wherein the information comprises an indicator line (figure 4, line 56).
Referring to claim 7, Suzuki discloses the system of claim 1, wherein the information indicates there are other replies to the same message thread as the first message (figure 4, line 56A,Yes, and line 56B , No).
Referring to claim 9, Suzuki discloses the system of claim 1, wherein the processor is configured to modify the information while the user interface is displayed each time a message is received that is in the same message thread as the first message (Col 4 lines 27-34, and Col 6 line 58- Col 7 line 10, webpage comprising message and reply count is updated with a new retrieval).
Referring to claim 10, Suzuki discloses the system of claim 1, further comprising a communication subsystem, and wherein the processor is further configured to receive the second message using the communication subsystem (Col 4 lines 27-34, and Col 6 line 58- Col 7 line 10, reply count is updated in database when a new message/reply is received).
Referring to claims 11, 12, 15-17, 19-22, 25-27, 29 and 30, the claims encompass the same scope of the invention as that of the claims 1, 2, 5-7, 9, and 10.   Therefore, claims 11, 12, 15-17, 19-22, 25-27, 29 and 30 are rejected on the same ground as the claims 1, 2, 5-7, 9, and 10.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 3, 4, 8, 13, 14, 18, 23, 24, and 28 are rejected under 35 U.S.C. 103(a) as being unpatentable over Suzuki in view of Deslandres, US Patent Application Publication Number 2010/0088381, hereinafter Deslandres.
Referring to claim 3, 13 and 23, Suzuki discloses the invention that are described in claims 1, 11 and 21, Suzuki does not explicitly disclose wherein the information includes a number of unopened messages in the same message thread. 
Deslandres disclose a system for managing message communication to include statistical and reception indicators to show unopened messages ([0097]).
It would have been obvious to a person with ordinary skill in the art at the time the invention was made to incorporate the unopened message information of Deslandres to Suzuki because Suzuki disclose an user interface to provide message information among network users and Deslandres suggests to provide more statistical information to the client. 
A person with ordinary skill in the art would have been motivated to make the modification to Suzuki to enhance quality of message exchange among network users as suggested by Deslandres (Deslandres, [0014]).
Referring to claim 4, 14 and 24, Suzuki discloses the invention that are described in claims 1, 11 and 21, Suzuki does not explicitly disclose the system of claim 1, wherein the information includes a warning message.
Deslandres disclose a system for managing message communication to include warning messages ([0055]).
It would have been obvious to a person with ordinary skill in the art at the time the invention was made to incorporate the warning message of Deslandres to Suzuki 
A person with ordinary skill in the art would have been motivated to make the modification to Suzuki to enhance quality of message exchange among network users as suggested by Deslandres (Deslandres, [0014]).
Referring to claims 8, 18, and 28, Suzuki discloses the invention that are described in claims 1, 11 and 21, Suzuki does not explicitly disclose, wherein the first message comprises an email.
Deslandres discloses the message management technique could be implemented on emails (title and abstract).
  It would have been obvious to a person with ordinary skill in the art at the time the invention was made to have the message of Deslandres to be implemented on emails because Suzuki discloses managing messages exchanges among network users, and Deslandres suggests such messages exchanges could be email messages. 
A person with ordinary skill in the art would have been motivated to make the modification to Suzuki to allow the technique of managing network messages of Suzuki to be implemented on email messages. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Applicant is reminded that in amending in response to a rejection of claims, the patentable novelty must be clearly shown in view of the state of the art disclosed by .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANGCHE A WANG whose telephone number is (571)272-3992.  The examiner can normally be reached on M-F 10:00am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-40364036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Liang-che Alex Wang 
January 30, 2022

/LIANG CHE A WANG/Primary Examiner, Art Unit 2447